Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed on 01/14/2022.
Claims 1, 4-7, 9-11, 13-15, 17-19 and 21-22 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Todd A. Noah on 2/16/2022.

This listing of claims will replace all prior versions, and listings, of claims in the
application:

1.	(Currently Amended) A system comprising:
one or more processors; and
a non-transitory computer readable medium storing a plurality of instructions, which when executed, cause the one or more processors to:
provide, by the system and within an automation building tool, visual programming logic for a first program, the visual programming logic 
receive, via the automation building tool, a first user input selecting an option to select one or more nodes within the DAG corresponding to one or more operations of the first program to be a first snippet, the first user input causing a switch from a build-mode to a select-mode limiting the user to only select one or more operations;
receive, via the automation building tool, a second user input selecting the one or more nodes within the DAG corresponding to the one or more operations of the first program as the first snippet;
determine, after [[a]] the selection of the one or more nodes within the DAG via the automation building tool, whether the corresponding one or more operations comprises a valid portion of reusable programming logic based on an entry path or an exit path of the selected one or more operations;
receive, via the automation building tool, a third user input selecting an option to copy the selected first snippet, the option to copy the first snippet being enabled in response to determining the corresponding one or more operations comprises the valid portion of reusable programming logic; and
store the first snippet as a first reusable portion of programming logic within a repository, one or more parameters associated with the selected one or more operations being removed prior to storing the first snippet, the repository allowing at least a second program to insert one or more snippets as visual programming logic. 

2.	(Cancelled) 

3.	(Canceled) 

4.	(Currently Amended) The system of claim 1 [[3]], wherein determining whether the selected one or more operations comprises a valid portion of reusable programming 

5.	(Previously Presented) The system of claim 1, wherein determining whether the selected one or more operations comprises a valid portion of reusable programming logic includes determining a plurality of the selected operations includes only a single exit path.

6.	(Currently Amended) The system of claim 1, wherein determining whether the selected one or more operations comprises a valid portion of reusable programming logic includes:
determining at least a first operation and a second operation of the selected one or more operations are disconnected; and
determining a current selection of the one or more operations comprises an invalid portion of reusable programming logic in response to determining at least the first operation and the second operation of the selected one or more operations are disconnected.

7.	(Original) The system of claim 6, the plurality of instructions when executed further causing the one or more processors to disable, or maintain as disabled, the option to copy the selected one or more operations of the program, in response to determining the current selection of the one or more operations comprises the invalid portion of reusable programming logic.

8.	(Cancelled) 

9.	(Currently Amended) The system of claim 1, the plurality of instructions when executed further causing the one or more processors to:
switch the automation building tool from the select-mode back to [[a]] the build-mode in response to the third user input, the build-mode allowing the user to at least add or delete operations.

10.	(Original) The system of claim 1, the plurality of instructions when executed further causing the one or more processors to:
provide, within the automation building tool, visual programming logic for a second program, the visual programming logic represented as a second directed acyclic graph (DAG) including a plurality of nodes each representing an operation to be performed by the system;
receive, via the automation building tool, a fourth user input selecting an option to insert an element into the second program at an insertion point of the second DAG; and
insert the stored first reusable portion of programming logic of the first snippet at the insertion point within the second DAG, in response to receiving a fifth user input selecting the first snippet.

11.	(Original) The system of claim 10, the plurality of instructions when executed further causing the one or more processors to:
provide a first list of elements to add to the second program at the insertion point in response to the fourth user input, the first list of elements including one or more operations and an insert snippet option; and
cause a second list of snippets stored in the repository including at least the first snippet to be displayed in response to receiving a sixth user input selecting the insert snippet option.

12.	(Cancelled) 

13.	(Original) The system of claim 1, wherein the one or more operations include one or more of a start operation, action operation, trigger operation, rule operation, and an end operation.

14.	(Original) The system of claim 1, wherein the one or more operations of the program perform an automated email marketing procedure. 

15.	(Currently Amended) A non-transitory computer program product, comprising a non-transitory computer readable medium having computer-readable program code embodied therein to be executed by one or more processors, the program code including instructions to:
provide, by a system and within an automation building tool, visual programming logic for a first program, the visual programming logic represented as a first directed acyclic graph (DAG) including a plurality of nodes each representing an operation to be performed by the system;
receive, via the automation building tool, a first user input selecting an option to select one or more nodes within the DAG corresponding to one or more operations of the first program to be a first snippet, the first user input causing a switch from a build-mode to a select-mode limiting the user to only select one or more operations;
receive, via the automation building tool, a second user input selecting the one or more nodes within the DAG corresponding to the one or more operations of the first program as the first snippet;
determine, after [[a]] the selection of the one or more nodes within the DAG via the automation building tool, whether the corresponding one or more operations comprises a valid portion of reusable programming logic based on an entry path or an exit path of the selected one or more operations;
receive, via the automation building tool, a third user input selecting an option to copy the selected first snippet, the option to copy the first snippet being enabled in response to determining the corresponding one or more operations comprises the valid portion of reusable programming logic; and
store the first snippet as a first reusable portion of programming logic within a repository, one or more parameters associated with the selected one or more operations being removed prior to storing the first snippet, the repository allowing at least a second program to insert one or more snippets as visual programming logic. 



17.	(Original) The computer program product of claim 15, the program code including further instructions to:
open, within the automation building tool, visual programming logic for a second program, the visual programming logic represented as a second directed acyclic graph (DAG) including a plurality of nodes each representing an operation to be performed by the system;
receive, via the automation building tool, a fourth user input selecting an option to insert an element into the second program at an insertion point of the second DAG; and
insert the stored first reusable portion of programming logic at the insertion point within the second DAG in response to receiving a fifth user input selecting the first snippet.

18.	(Previously Presented) The computer program product of claim 17, the program code including further instructions to:
provide a first list of elements to add to the second program at the insertion point in response to the fourth user input, the first list of elements including one or more operations and an insert snippet option; and
cause a second list of stored snippets including at least the first snippet to be displayed in response to receiving a sixth user input selecting the insert snippet option.

19.	(Currently Amended) A method comprising:
providing, by a system and within an automation building tool, visual programming logic for a first program, the visual programming logic represented as a first directed acyclic graph (DAG) including a plurality of nodes each representing an operation to be performed by the system;
receiving, via the automation building tool, a first user input selecting an option to select one or more nodes within the DAG corresponding to one or more operations of , the first user input causing a switch from a build-mode to a select-mode limiting the user to only select one or more operations;
receiving, via the automation building tool, a second user input selecting the one or more nodes within the DAG corresponding to the one or more operations of the first program as [[a]] the first snippet, 
determining, after [[a]] the selection of the one or more nodes within the DAG via the automation building tool, whether the corresponding one or more operations comprises a valid portion of reusable programming logic based on an entry path or an exit path of the selected one or more operations;
receiving, via the automation building tool, a third user input selecting an option to copy the selected first snippet, the option to copy the first snippet being enabled in response to determining the corresponding one or more operations comprises the valid portion of reusable programming logic; and
storing the first snippet as a first reusable portion of programming logic within a repository, one or more parameters associated with the selected one or more operations being removed prior to storing the first snippet, the repository allowing at least a second program to insert one or more snippets as visual programming logic.

20.	(Cancelled) 

21.	(Original) The method of claim 19, further comprising:
opening, within the automation building tool, visual programming logic for a second program, the visual programming logic represented as a second directed acyclic graph (DAG) including a plurality of nodes each representing an operation to be performed by the system;
receiving, via the automation building tool, a fourth user input selecting an option to insert an element into the second program at an insertion point of the second DAG; and


22.	(Original) The method of claim 21, further comprising:
providing, in response to the fourth user input, a first list of elements to add to the second program at the insertion point, the first list of elements including one or more operations and an insert snippet option; and
causing a second list of stored snippets including at least the first snippet to be displayed in response to receiving a sixth user input selecting the insert snippet option.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Regarding the independent claims 1, 15 and 19, the prior art on record  Mohan et al. (US 2007/0016615 A1) in view Gounares (US 2014/0189651 A1) and further in view of Gray et al. (US 2017/0017903 A1) and further in view of NPL (Altium Designer Documentation, 06/16/2017) hereinafter Altium and further in view of Sousa (US 2016/0111018 A1) and further in view of Saleh et al. (US 2017/0060541 A1) and further in view of Wang (US 2016/0277800 A1) fail to reasonably teach the amended limitations in their entirety. The combination of references fail to teach ‘receive, via the automation building tool, a first user input selecting an option to select one or more nodes within the DAG corresponding to one or more operations of the first program to be a first snippet, the first user input causing a switch from a build-mode to a select-mode limiting the user to only select one or more operations; determine, after the selection of the one or more nodes within the DAG via the automation building tool, whether the corresponding one or more operations comprises a valid portion of reusable programming logic based on 
Claim set 15, 17-18 and claim set 19, 21-22 are allowed for similar reasons above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noor Alkhateeb whose telephone number is (313)446-4909. The examiner can normally be reached Monday - Friday: 9:00AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/NOOR ALKHATEEB/Patent Examiner, Art Unit 2193                                                                                                                                                                                                        


/Chat C Do/Supervisory Patent Examiner, Art Unit 2193